In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Queens County (Clark, J.), dated December 19, 2002, which granted the motion of the Administration for Children’s Services to dismiss the petition for custody of her niece, and dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Minervini v Department of Social Servs. of Orange County, 284 AD2d 333 [2001]; Matter of Kamate v Kamate, 260 AD2d 637 [1999]). Altman, J.P., H. Miller, Cozier and Mastro, JJ., concur.